 

Exhibit 10.6

 

RESTRICTED STOCK AWARD AGREEMENT

 

U.S. Gold Corp.

2020 Stock INCENTIVE PLAN

 

1. Grant of Award. Pursuant to the U.S. Gold Corp. 2020 Stock Incentive Plan
(the “Plan”) for employees, officers, consultants, independent contractors, and
non-employee Directors of U.S. Gold Corp., a Nevada corporation (the “Company”),
the Company grants to

 

_________________________________

(the “Participant”)

 

an Award of Restricted Stock in accordance with Section 6(c) of the Plan. The
number of Shares awarded under this Restricted Stock Award Agreement (the
“Agreement”) is _____________________ (__________) Shares (the “Awarded
Shares”). The “Date of Grant” of this Award is ______________, 20___.

 

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. The capitalized terms used
herein that are defined in the Plan shall have the same meanings assigned to
them in the Plan. This Agreement is subject to any rules promulgated pursuant to
the Plan by the Board or the Committee and communicated to the Participant in
writing.

 

3. Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be fully vested on the Date of Grant.

 

4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
termination of employment with or services to the Company or, if applicable, an
Affiliate (“Termination of Service”). Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Awarded Shares shall cease and terminate,
without any further obligations on the part of the Company.

 

5. Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign, or otherwise encumber any of the Awarded Shares that have not
vested. Except for these limitations, the Committee may, in its sole discretion,
remove any or all of the restrictions on such Awarded Shares whenever it may
determine that, by reason of changes in applicable laws or changes in
circumstances after the date of this Agreement, such action is appropriate.

 

6. Legend. The following legend shall be placed on all certificates issued
representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

 

 

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain U.S. Gold Corp. 2020 Stock
Incentive Plan, a copy of which is on file at the principal office of the
Company in Elko, NV. No transfer or pledge of the shares evidenced hereby may be
made except in accordance with and subject to the provisions of said Plan. By
acceptance of this certificate, any holder, transferee or pledgee hereof agrees
to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Shares issued
under the Plan if the Shares were not issued in a transaction registered under
the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7. Delivery of Certificates; Registration of Shares. The Company shall deliver
certificates for the Awarded Shares to the Participant or shall register the
Awarded Shares in the Participant’s name, free of restriction under this
Agreement, promptly after, and only after, the Restriction Period has expired
without forfeiture pursuant to Section 4.

 

8. Rights of a Stockholder. Except as provided in Section 4 and Section 5 above,
the Participant shall have, with respect to his Awarded Shares, all of the
rights of a stockholder of the Company, including the right to vote the Shares
and the right to receive any dividends thereon.

 

9. Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

10. Adjustment to Number of Awarded Shares. The number of Awarded Shares shall
be subject to adjustment in accordance with Section 4(c) of the Plan.

 

11. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for a breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

2

 

 

12. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not acquire any Awarded Shares, and
that the Company will not be obligated to issue any Awarded Shares to the
Participant hereunder, if the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding, and conclusive. The rights and
obligations of the Company and the rights and obligations of the Participant are
subject to all applicable laws, rules, and regulations.

 

13. Investment Representation. Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his execution hereof, the Participant represents and warrants to the Company
that all Shares which may be purchased and/or received hereunder will be
acquired by the Participant for investment purposes for his own account and not
with any intent for resale or distribution in violation of federal or state
securities laws. Unless the Shares are issued to him in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Shares shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.

 

14. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

 

15. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Nevada (excluding any conflict of
laws rule or principle of Nevada law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

16. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Affiliate, whether as an employee,
officer, consultant, independent contractor, or Director, or to interfere with
or restrict in any way the right of the Company or any Affiliate to discharge
the Participant as an Eligible Person at any time.

 

17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

18. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

3

 

 

19. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.

 

21. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties hereto. Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

 

22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

24. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a. Notice to the Company shall be addressed and delivered as follows:

 

  U.S. Gold Corp.   1910 E. Idaho Street, Suite 102-Box 604   Elko, Nevada 89801
  Attn:____________________   Fax:_____________________

 

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

4

 

 

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement, the
method and timing for filing an election to include this Agreement in income
under Section 83(b) of the Code, and the tax consequences of such election. By
execution of this Agreement, the Participant agrees that if the Participant
makes such an election, the Participant shall provide the Company with written
notice of such election in accordance with the regulations promulgated under
Section 83(b) of the Code. The Company or, if applicable, any Affiliate (for
purposes of this Section 25, the term “Company” shall be deemed to include any
applicable Affiliate), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any federal, state, local, or
other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
Shares issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Award. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing Shares. Such payment may be made by the
Participant: (a) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon receipt of (or the lapse of restrictions relating
to) such Awarded Shares with a Fair Market Value equal to the amount of such
taxes required to be withheld (subject to any limitations required by the
Financial Accounting Standards Board’s ASC Topic 718 to avoid adverse accounting
treatment); (b) delivering to the Company, Shares other than Shares issuable
upon receipt of (or the lapse of restrictions relating to) such Awarded Shares
with a Fair Market Value equal to the amount of such required tax withholdings;
or (c) delivering cash to the Company in an amount that equals the required tax
withholding obligations of the Company. Notwithstanding the foregoing, the
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:       U.S. Gold Corp.       By:   Name:   Title:                    

 

  PARTICIPANT:           Signature     Name:     Address:      
                        

 

6

 

